
	
		I
		111th CONGRESS
		2d Session
		H. R. 6107
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2010
			Mr. Hastings of
			 Washington introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend section 301(d) of the Hoover Power Plant Act of
		  1984 to provide for notice regarding certification of certain projects, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Taxpayer and Western Area Power Administration
			 Firm Power Customer Protection and Government Accountability
			 Act.
		2.CertificationSection 301(d) of the Hoover Power Plant Act
			 of 1984 (42 U.S.C. 16421a(d)) is amended to read as follows:
			
				(d)Certification
					(1)In
				generalFor each project in
				which the Western Area Power Administration participates pursuant to this
				section, the Administrator shall certify, prior to committing funds for any
				such project, that—
						(A)the project is in
				the public interest;
						(B)the project will
				not adversely impact system reliability or operations, or other statutory
				obligations;
						(C)it is reasonable
				to expect that the proceeds from the project shall be adequate to make
				repayment of the loan;
						(D)appropriate
				agreements have been executed to ensure that project beneficiaries shall be
				solely responsible for repaying all capital and operation, maintenance, and
				replacement costs of the project; and
						(E)no Federal costs
				associated with constructing, financing, facilitating, planning, operating,
				maintaining, or studying any project hereunder shall be allocated, assigned, or
				recovered from customers or rates of any other Western Area Power
				Administration power and transmission facility.
						(2)NoticeUpon making a certification under paragraph
				(1), the Administrator shall—
						(A)publish a notice
				in the Federal Register stipulating the Administrator’s justification for
				certification, including supporting financial and engineering documentation;
				and
						(B)notify, and
				provide documentation to, the Committee on Natural Resources of the House of
				Representatives and the Committee on Energy and Natural Resources of the Senate
				regarding the certification.
						(3)PublicationThe
				Administrator shall not execute any contract related to a certified project
				sooner than 90 days after publication in the Federal Register of the project
				certification.
					.
		
